Broyles, C. J.
1. The demurrer to the amended petition was properly overruled.
2. In the instant ease, under the ruling in Atkinson Novelty Co. v. Prince, 28 Ga. App. 497 (111 S. E. 099), the sale and delivery of the goods — which included a “ punch-hoard ” — was a violation of section 397 of the Penal Code (1910), and the seller could not legally recover the price of the goods. The verdict in favor of the plaintiff (the seller of the goods) was therefore contrary to law' and' the evidence, and the court erred in overruling the motion for a new trial.

Judgment reversed.


Luke and Bloodworth, JJ., concur.